WATKINS, Judge.
We issued ex proprio motu a rule for Elton Corley, d/b/a E & R Auto Repair, appellant, to show cause why his appeal should not be dismissed for failure to perfect an appeal timely.
We have reviewed the record again and find that no notice of the final judgment appealed from was ever mailed to counsel for either party. Hence, the delay to perfect an appeal never began to run.
The appeal having been timely, we set aside and vacate our rule to show cause, and permit the appeal to stand.
RULE VACATED.